Citation Nr: 1101345	
Decision Date: 01/11/11    Archive Date: 01/20/11

DOCKET NO.  05-36 967	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include anxiety and depression.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Juliano, Associate Counsel






INTRODUCTION

The Veteran served on active duty from March 1974 to April 1975.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2005 rating decision of the Department of 
Veteran's Affairs (VA) regional office (RO) located in St. Paul, 
Minnesota that denied the Veteran's claim for service connection 
for an acquired psychiatric disorder, to include anxiety and 
depression.

The Veteran requested a Travel Board hearing on his November 2005 
Form 9 appeal, which hearing was scheduled for March 13, 2007 at 
the RO located in St. Paul, Minnesota.  The Veteran failed to 
appear, and, therefore, his request was considered withdrawn and 
this matter was returned to the Board for decision.  In April 
2010, the Board remanded the Veteran's claim for further 
development.  Such development has been completed, and the case 
is returned to the Board for further appellate review.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran asserts that he has an acquired psychiatric disorder, 
to include anxiety and depression, as a result of his active 
service in the Navy.  The Board notes that the Veteran's 
alternate contention that he incurred an acquired psychiatric 
disorder, to include depression and anxiety, secondary to 
hepatitis C he incurred in service is moot, as the Board 
previously denied service connection for hepatitis C in its April 
2010 decision.

In April 2010, the Board remanded the Veteran's claim for further 
development, to include so that he could be afforded a VA 
examination relating to his claim.  Based thereon, the Veteran 
was provided with a May 2010 VA examination.  The VA examination 
report reflects that the Veteran reported a history of 
psychological treatment at the VA medical center (VAMC) located 
in St. Cloud, Minnesota, around 1999 to 2000, again for a few 
months in 2003, and then for six months in 2009.  He also 
reported receiving treatment in Rochester, Minnesota, apparently 
at the VAMC, during 2003.  None of these treatment records, 
however, have been associated with the claims file (although the 
Board does acknowledge VA treatment records from the Minneapolis 
and Rochester VAMCs dated from March 2009 to August 2010, none of 
which reflect any treatment for any psychological condition).  

The Board notes that the Veteran may be confusing the treatment 
he reportedly received around 1999 or 2000 with treatment he 
received in 2001, as records from 2001 specifically note that he 
denied any past history of mental health treatment at that time.  
However, this still fails to account for the treatment that 
reportedly occurred at two VA facilities in 2003, of which there 
are no records in the claims file.

VA has a duty to assist the Veteran in obtaining all potentially 
relevant documents to substantiate a claim, including medical 
evidence to verify the claim.  38 U.S.C.A. § 5103A(a)(1), (b) 
(West 2002); 38 C.F.R.§ 3.159(c) (2010); See Dunn v. West, 11 
Vet. App. 462, 466-467 (1998) (Records created by VA are 
considered constructively part of the record and should be 
associated with the claims file); Bell v. Derwinski, 2 Vet. App. 
611, 613 (1992).  Therefore, an attempt should be made to obtain 
all available VA mental health treatment records since 1999, 
including those identified by the Veteran as relating to his 
claim from the St. Cloud and Rochester, Minnesota VAMCs in the 
years 1999, 2000, and 2003, and to associate them with the claims 
file.  His most recent updated treatment records should also be 
obtained.

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of any outstanding VA 
treatment records relating to the Veteran's 
claimed acquired psychiatric disorder from 
(a) the St. Cloud, Minnesota VAMC dated from 
January 1999 to December 2003, and from July 
2008 to present, and (b) the Rochester, 
Minnesota VAMC dated in 2003.  All records 
received should be associated with the claims 
file.  If any of these records are found to 
be unavailable, this should be specifically 
noted in the claims file.

2.  After the above development has been 
completed, any additional development deemed 
necessary as a consequence of any newly-
obtained records should be conducted.  Once 
completed, readjudicate the Veteran's claim.  
If the claim remains denied, the Veteran 
should be provided a Supplemental Statement 
of the Case (SSOC).  After the Veteran has 
been given the applicable time to submit 
additional argument, the claim should be 
returned to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


